PER CURIAM.
Appellant seeks review of an order granting, summary judgment as to his counterclaim. The underlying action to foreclose a lien remains pending. The Court has determined that the order on appeal is not “one that disposes of a separate and distinct cause of action that is not interdependent with other pleaded claims.” Fla. R. App. P. 9.110(k). Therefore, the order does not constitute a partial final *847judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, the appeal is dismissed as premature.
WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.